Case 1:20-cv-03089-JPH-TAB Document 22 Filed 05/12/21 Page 1 of 4 PageID #: 101




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 KENNETH SCOTT, III,                )
                                    )
                        Plaintiff,  )
                                    )
                     v.             )             No. 1:20-cv-03089-JPH-TAB
                                    )
 CURRY Officer of I.M.P.D.,         )
 COST Officer of I.M.P.D.,          )
 MICHAEL STUMP Officer of I.M.P.D., )
 MCCOLINTHAN Officer of I.M.P.D.,   )
 THOMAS BEARD Officer of I.M.P.D.,  )
 NUTTER Officer of I.M.P.D.,        )
 DANELS Officer of I.M.P.D.,        )
 MARION COUNTY SHERIFF'S            )
 DEPARTMENT,                        )
 CLARK COUNTY SHERIFF'S             )
 DEPARTMENT,                        )
 INDIANAPOLIS PROSECUTOR'S OFFICE, )
                                    )
                        Defendants. )

                                      ORDER

       Mr. Scott brought this action on November 27, 2020 on behalf of himself

 and two other plaintiffs. Dkt. 1. On December 7, 2020, the Court ordered

 Plaintiffs to pay the filing fee or move for in forma pauperis status and

 explained that this case can proceed only as to plaintiffs who filed a signed

 statement that they wished to maintain the case. Dkt. 8. Only Mr. Scott

 responded, but he did not provide the required institution trust account

 statement or file a complaint that complied with Federal Rule of Civil Procedure

 8. See dkt. 11. On January 22, 2021, the Court ordered Mr. Scott to provide

 the required trust account statement and an amended complaint that "clearly

 specif[ied] the defendants against whom claims are raised; explain[ing] what
                                          1
Case 1:20-cv-03089-JPH-TAB Document 22 Filed 05/12/21 Page 2 of 4 PageID #: 102




 those defendants did, and when; and explain[ing] what the plaintiff is seeking."

 Id.

       Mr. Scott responded by filing a single page labeled "Inmate Account

 Summary," but it did not list the dates that it covered or any transactions,

 deposits, or balances. Dkt. 12. He also filed a document labeled "Obstruction

 of Justice" that was docketed as an amended complaint but did not comply

 with the Court's orders or with Federal Rule of Civil Procedure 8. Dkt. 13

 (stricken by dkt. 14). On February 19, 2021, the Court noted those

 deficiencies and ordered Mr. Scott to file the required institution trust account

 statement and an amended complaint that complies with Federal Rule of Civil

 Procedure 8. Dkt. 14. That order warned Mr. Scott that if he did not comply

 by March 11, 2021, "this action will be dismissed with prejudice for failure to

 follow the Court's orders." Id. at 3.

       Because Mr. Scott did not respond, the Court dismissed this case

 without prejudice and entered final judgment on March 19, 2021. Dkt. 15;

 dkt. 16.

       Mr. Scott has now filed two motions for "reinstatement" and an amended

 complaint with an attached single-page "Inmate Account Summary," which

 does not list the dates that it covers or any transactions, deposits, or balances.

 Dkt. 17; dkt. 18; dkt. 21.

       The Court construes Mr. Scott's motions for reinstatement as motions to

 reopen this case under Federal Rule of Civil Procedure 60(b). Harrington v. City

 of Chicago, 433 F.3d 542, 547 (7th Cir. 2006) (explaining that Rule 60(b)—not

                                         2
Case 1:20-cv-03089-JPH-TAB Document 22 Filed 05/12/21 Page 3 of 4 PageID #: 103




 Rule 59(e)—is the appropriate rule for attempting to "undo . . . procedural

 failures"). "Relief from a final judgment [under Rule 60(b)] is available because

 of mistake, inadvertence, excusable neglect, newly discovered evidence, fraud,

 the judgment is void or has been satisfied, or any other reason that justifies

 relief." Arwa Chiropractic, P.C. v. Med-Care Diabetic & Med. Supp., Inc., 961

 F.3d 942, 948 (7th Cir. 2020). 1

       The amended complaint has the same deficiencies that the Court

 previously identified in Mr. Scott's filings. It again tries to bring claims on

 behalf of other plaintiffs, though they have not signed the complaint. See dkt.

 18 at 1. And instead of clearly specifying the claims against each defendant, it

 contains nineteen pages of disjointed allegations, which do not allow the Court

 to discern any plausible claim. See United States ex rel. Garst v. Lockheed–

 Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003) ("Rule 8(a) requires parties to

 make their pleadings straightforward, so that judges and adverse parties need

 not try to fish a gold coin from a bucket of mud.").

       In sum, Mr. Scott's amended complaint does not address the Court's

 repeated orders in this case. This case therefore remains closed. The motions

 for reinstatement, construed as Rule 60(b) motions, are DENIED. Dkt. [17];

 dkt. [21].

 SO ORDERED.


 1In his motion, Mr. Scott alleges that he had been transported to a state mental
 hospital, but he does not provide any dates when he was there or explain his efforts or
 any difficulties he faced in responding to the Court's orders. Dkt. 17; see Shaffer v.
 Lashbrook, 962 F.3d 313, 316–17 (7th Cir. 2020).


                                            3
Case 1:20-cv-03089-JPH-TAB Document 22 Filed 05/12/21 Page 4 of 4 PageID #: 104




Date: 5/11/2021




 Distribution:

 KENNETH SCOTT, III
 482209
 MARION COUNTY JAIL
 MARION COUNTY JAIL
 Inmate Mail/Parcels
 40 South Alabama Street
 Indianapolis, IN 46204




                                      4
